United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0932
Issued: February 10, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 1, 2021 appellant filed a timely appeal from an April 7, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 7, 2021 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 19, 2021 appellant, then a 42-year-old sales clerk and distribution associate,
filed an occupational disease claim (Form CA-2) alleging that she developed back and bilateral
foot pain due to factors of her federal employment, including prolonged standing repetitive
bending and dragging. She noted that she first became aware of her condition and realized its
relation to her federal employment on October 3, 2020. Appellant did not stop work.
In a form report dated December 2, 2020, Dr. David Stolzenberg, a physical medicine,
rehabilitation, and pain management specialist, diagnosed lumbar radiculopathy and lumbar
spondylolisthesis. He advised that appellant was unable to repetitively sit, stand, bend, or twist
and should not lift over 10 pounds.
In a development letter dated February 1, 2021, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed,
including a detailed factual description of the alleged employment factors, and provided a
questionnaire for her completion. In a separate development letter of even date, OWCP requested
that the employing establishment provide additional information, including comments from a
knowledgeable supervisor and an explanation of appellan t’s work activities. It afforded both
parties 30 days to submit the necessary evidence.
OWCP thereafter received an October 28, 2020 note from Dr. Stolzenberg, who provided
restrictions allowing appellant to alternate sitting and standing hourly. In a referral form of even
date, Dr. Stolzenberg prescribed magnetic resonance imaging (MRI) scan studies of her lumbar
spine.
In a February 4, 2021 response to OWCP’s development questionnaire, J.W., an employing
establishment supervisor, indicated that appellant’s job duties had not changed in years which
required her primarily to work on her feet. He noted that there had been no recent changes in her
duties, and that her duties included distributing parcels, lifting trays, moving equipment around on
wheels, and servicing customers at the window with transactions involving small parcels, flats,
and books of stamps. In addition, J.W., related that the office had a pallet lift to minimize constant
bending, and that employees received a lunch break and rest breaks between customers. He
attached a position description for a sales and service associate listing appellant’s employment
duties, and identified various tasks which she did not perform.
OWCP also received a request for a temporary light-duty assignment dated March 2, 2021.
By decision dated April 7, 2021, OWCP denied appellant’s claim, finding that she had not
established the factual component of her claim, as she had not submitted additional evidence to
substantiate her employment-related activities in response to the development letter. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty, as alleged.
In her Form CA-2, appellant indicated that she developed back and bilateral foot pain due
to prolonged standing when sorting parcels and repetitive bending and dragging. OWCP, in its
February 1, 2021 development letter, requested that she complete an attached questionnaire and
provide a detailed factual description of the alleged employment factors. Appellant, however, did
not respond to OWCP’s February 1, 2021 development letter or otherwise provide a factual
statement identifying employment factors alleged to have caused or contributed to a medical
condition.8 Furthermore, Dr. Stolzenberg’s October 28, 2020 forms and February 1, 2021 letter
do not identify any employment factors alleged to have caused the diagnosed conditions.

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
8

Id.

3

As the evidence of record is insufficient to establish that the alleged employment factors
occurred as described, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 10, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

